Mabston, J.
This is a case made after judgment. From an examination of the record it appears that upon each and every question raised during the progress of the trial the court ruled in favor of the plaintiffs. The *168case was tried by the court without a jury. Judgment was rendered in favor of defendant LeGrand Abbey, and in favor of plaintiffs as against Aaron Abbey. The evidence and proceedings upon the trial are all substantially set forth in the case' made, but there is no finding of facts by the circuit judge, nor does it appear that any request was made for such a finding. The plaintiffs here claim that they were entitled to a judgment as against LeGrand Abbey also; It is very clear that as the case stands here there is nothing for this court to consider. Plaintiffs did not take any exceptions during the trial. They could not, as the rulings were all in their favor. The court found against them upon the facts, and there being no findings of fact, we cannot examine the evidence in order to ascertain whether the conclusions of the court thereon were correct.
The judgment must be affirmed with costs.
The other Justices concurred.